DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silberstein et al. (Silberstein) (Patent/Publication Number US 2018/0259182). 
	Regarding claim 1, Silberstein discloses a smoke removal device (1, 4), which is adapted to be disposed on a smoke-exhausting path (10, 14, 24, 34, 44), comprising: a connecting tube having an inlet end and an outlet end (e.g. See Figures 1 and 4; Paragraphs [0020; 0024, and 0031]); a burner (30, 4) adapted to burn gas to generate flame, wherein the burner is disposed in the connecting tube and has a flame outlet which faces in a direction of the outlet end (e.g. See Paragraphs [0028-0031]); and a plurality of heat storage meshes (33, 40, 45, 50) (the high temperature metal fibers is stored heat) sequentially disposed between the flame outlet and the outlet end in an axial direction of the connecting tube (e.g. See Paragraphs [0030] In the embodiment depicted in FIG. 1, at least a portion of the surface of the first permeable interior wall 23 is configured for permeation of a mixture comprising non-combustible gas and at least a portion of second permeable interior wall 33 comprises a burner surface 40 configured for permeation of a mixture comprising combustible gas.  [0031] A burner surface according to the present disclosure may be defined as an area of a permeable surface which stabilizes the combustion reaction of a gas or liquid fuel or combinations thereof. FIG. 2 illustrates an exemplary burner module having a burner surface configured for permeation of a mixture comprising combustible gas. More specifically, FIG. 2 depicts a cross-section of a pan-type porous fiber layer burner 4 transverse to its length. Metal pan 41 has side walls 43 with screen 45 welded to the ends 46 of side walls 43. A porous layer 40 of ceramic and/or metal fibers may be deposited on, and attached to, screen 45. Porous layer 40 provides the exit surface at which a mixture of combustible gas, comprising, for example, a mixture of fuel gas (e.g. methane, ethane, propane, butane, or natural gas) and air, will burn without visible flame and become radiant.), wherein the plurality of heat storage meshes (33, 40, 45, 50) comprises at least one first heat storage mesh and a second heat storage mesh (The meshes 40, 50, in figure 1, show the location of the first and second; In certain embodiments, the interior permeable walls are durable such that they may withstand cleaning if solids deposit on their surfaces, are able to withstand high temperatures (e.g. greater than 1800.degree. F.), are resistant to corrosion, and are comprised of material that is not prone to cracking. In a preferred embodiment, one or both permeable interior walls comprises a high-temperature metal alloy comprising iron, chromium, nickel, aluminum, or combinations or alloys thereof.), and the at least one first heat storage mesh is located between the second heat 
	Regarding claim 2, Silberstein further discloses a flame-guiding plate (23) which is flat and has a plurality of perforations for being passed through by the flame (e.g. See Figures 1 and 4; Paragraphs [0029-0032]); the at least one first heat storage mesh has a first inner surface and a first outer surface; the first inner surface is a concave surface and corresponds to the flame outlet; the first outer surface is a convex surface (Figure 1 shows the cone shape at the end) (e.g. See Figures 1 and 4; Paragraphs [0029-0032]); the flame-guiding plate is disposed on the at least one first heat storage mesh and corresponds to the first outer surface (e.g. See Paragraphs More specifically, FIG. 2 depicts a cross-section of a pan-type porous fiber layer burner 4 transverse to its length. Metal pan 41 has side walls 43 with screen 45 welded to the ends 46 of side walls 43. A porous layer 40 of ceramic and/or metal fibers may be deposited on, and attached to, screen 45. Porous layer 40 provides the exit surface at which a mixture of combustible gas, comprising, for example, a mixture of fuel gas (e.g. methane, ethane, propane, butane, or natural gas) and air, will burn without visible flame and become radiant. The combustible gas may be fed to burner 4 through feedline 44 through burner plenum chamber 42, where feedline 44 may be connected to metal pan 41.) (e.g. See Figures 1 and 4; Paragraphs [0030-0032; and 0035-0036]).
	Regarding claim 11, Silberstein further discloses wherein a mesh-number of per unit area of the at least one first heat storage mesh is larger than a mesh-number of per unit area of the second heat storage mesh (e.g. See Figures 1 and 4; Paragraphs [0031-0032; 0035, and 0042]).
	Regarding claim 12, Silberstein further discloses wherein the at least one first heat storage mesh comprises two first heat storage meshes, and mesh-numbers of per unit area of the two first .

Allowable Subject Matter
	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Kalantarifiroozabad et al. (Pat. No. 2011/0197570), Johnson et al. (Pat. No. 2005/0150220), Chen et al. (Pat. No. 2010/0307138), Virk et al. (Pat. No. 4372111), Bass et al. (Pub. No. 5449288), Gu et al. (Pub. No. 6238514), and Ehrlichmann et al. (Pat. No. 3808987), all discloses an exhaust gas purification for use with an internal combustion engine. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 25, 2022